                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SAMANTHA LORENZEN,                                )        Civil Action No.: 1:18-cv-847
                                                  )
        Plaintiff,                                )
                                                  )                COMPLAINT
                      v.                          )
                                                  )        JURY TRIAL DEMANDED
                                                  )
VOLVO GROUP NORTH AMERICA,                        )
LLC,                                              )
                                                  )
        Defendant.                                )

                                   NATURE OF THE ACTION

        This is an action under Title VII of the Civil Rights Act of 1964, as amended (“Title

VII”), the Age Discrimination in Employment Act (“ADEA”), and Title I of the Civil Rights Act

of 1991 to provide appropriate relief to SAMANTHA LORENZEN (“Plaintiff” or “Lorenzen”),

who was adversely affected by such practices. As alleged with greater particularity below,

Plaintiff alleges that VOLVO GROUP NORTH AMERICA, LLC (“Defendant” or “Volvo”)

subjected Lorenzen to direct discrimination on the basis of age and her sex, female.

                                 JURISDICTION AND VENUE

    1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1337, and 1343. This

        action is authorized and instituted pursuant to: Sections 706(f)(1) and (3) of Title VII, 42

        U.S.C. § 2000e(f)(1) and (3), to Section 630(f) of the ADEA, 29 U.S.C. § 630(f), and

        Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

    2. The employment practices alleged to be unlawful were committed within the jurisdiction

        of the United States District Court for the Middle District of North Carolina.

                                            PARTIES

    3. Plaintiff is a natural person and citizen of the United States, domiciled in the State of

        North Carolina and the City of McLeansville.

    4. At all relevant times, Plaintiff was aged more than forty (40) years old.




    Case 1:18-cv-00847-WO-JLW Document 1 Filed 10/05/18 Page 1 of 6
5. At all relevant times, Plaintiff was an employee of Volvo as defined in Section 630(f) of

    the ADEA, 29 U.S.C. § 630(f).

6. At all relevant times, Defendant, a Delaware limited liability company, has continuously

    been doing business in the State of North Carolina and the City of Greensboro including,

    without limitation, maintaining its registered and principal offices there, and has

    continuously had at least twenty (20) employees.

7. At all relevant times, Defendant has continuously been an employer engaged in an

    industry affecting commerce under Sections 701(b), (g), and (h) of Title VII, 42 U.S.C.

    §§ 2000e(b), (g), and (h).

                           ADMINISTRATIVE PROCEDURES

8. On or about 8 August 2017 and more than thirty (30) days prior to the institution of this

    lawsuit, Lorenzen filed a charge with the Equal Employment Opportunity Commission

    (“EEOC”) alleging violations of Title VII by Volvo.

9. The above-given filing date, 8 August 2017 was within 180 days of the conduct giving

    rise to this action.

10. On or about 11 July 2018, EEOC issued Plaintiff a Dismissal and Notice of Rights.

11. All conditions precedent to the institution of this lawsuit have been fulfilled.

                                     BACKGROUND

12. Plaintiff is a white female employee of Defendant, aged fifty-three (53) who has worked

    for Volvo since June 2008, spending her tenure with Defendant in various logistics

    positions within the Americas Region and in the Transport Network & Optimization

    Division.

13. Plaintiff has over twenty (20) years of overall experience in logistics, approximately

    seven (7) of which were with Volvo as a logistics engineer. Her current position is in

    logistics purchasing as a Regional Buyer, which she has held since November 2015.




Case 1:18-cv-00847-WO-JLW Document 1 Filed 10/05/18 Page 2 of 6
14. In or around January 2013, Plaintiff completed Volvo’s Emerging Leader Program, a

    nomination-only program specifically designed to open high-level leadership

    opportunities to Volvo employees.

15. In or around June 2017, Plaintiff applied for a promotion to two separate (2) positions

    within Volvo: (1) Transport Materials Director and (2) Head of Transport Flow

    Optimization.

16. For the Transport Materials Director position, Defendant hired a male employee with a

    longer tenure at Volvo.

17. For the Head of Transport Flow Optimization position, Defendant hired a male employee,

    then aged thirty (30) years old or less, Patrick Brown, who had been previously trained

    by Lorenzen.

18. Volvo would not disclose whether any female candidates were interviewed for either

    position.

19. Volvo would not disclose whether any candidates over the age of forty (40) were

    interviewed for the Head of Transport Flow Optimization position.

                             FIRST CLAIM FOR RELIEF
                 (Sex-Based Failure to Promote in Violation of Title VII)

20. The allegations set forth in Paragraphs 1 through 17 above are hereby re-alleged in full

    and incorporated herein as if fully restated.

21. Lorenzen is a member of a protected group, to wit: female employees.

22. Lorenzen applied for the positions of Transport Materials Director and Head of Transport

    Flow Optimization.

23. Lorenzen was qualified for both of the aforesaid positions.

24. Defendant rejected her application under circumstances that give rise to an inference of

    unlawful discrimination on the basis of sex, to wit: both positions were filled by male

    employees.




Case 1:18-cv-00847-WO-JLW Document 1 Filed 10/05/18 Page 3 of 6
25. The effect of Defendant’s conduct was to deprive Plaintiff of equal employment

    opportunities and otherwise affect her status as an employee because of her sex.

26. The unlawful practices complained of above were intentional.

27. The unlawful practices complained of above were done with malice or with reckless

    indifference to the federally protected rights of Lorenzen.

                            SECOND CLAIM FOR RELIEF
                 (Age-Based Failure to Promote in Violation of the ADEA)

28. The allegations set forth in Paragraphs 1 through 27 above are hereby re-alleged in full

    and incorporated herein as if fully restated.

29. Lorenzen is a member of a protected group, to wit: employees greater than forty (40)

    years old.

30. Lorenzen applied for the position of Head of Transport Flow Optimization.

31. Lorenzen was qualified for the aforesaid position.

32. Defendant rejected her application under circumstances that give rise to an inference of

    unlawful discrimination on the basis of age, to wit: the position was filled with a

    employee aged twenty-nine (29) years old.

33. The effect of Defendant’s conduct was to deprive Plaintiff of equal employment

    opportunities and otherwise affect her status as an employee because of her age.

34. The unlawful practices complained of above were intentional.

35. The unlawful practices complained of above were done with malice or with reckless

    indifference to the federally protected rights of Lorenzen

                                  PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests that this Court:

    A. Order Defendant to institute and carry out policies, practices, and programs which

        provide equal employment opportunities for women and persons aged over forty (40)




Case 1:18-cv-00847-WO-JLW Document 1 Filed 10/05/18 Page 4 of 6
      years old and which eradicate the effects of its past and present unlawful employment

      practices.

  B. Order Defendant to make Plaintiff whole by providing compensation for past and

      future non-pecuniary losses resulting from the unlawful employment practices

      described above, including emotional pain, suffering, inconvenience, loss of

      enjoyment of life, humiliation, loss of self-esteem, and loss of civil rights, in amounts

      to be determined at trial.

  C. Order Defendant to make Plaintiff whole by providing compensation for past and

      future pecuniary losses resulting from the unlawful practices complained of above, in

      amounts to be determined at trial.

  D. Order Defendant to make Plaintiff whole by awarding her a promotion to the same or

      similar position as those for which she was denied based on the unlawful practice(s)

      complained of above, together with compensation for past and future pecuniary and

      non-pecuniary losses from the same, in amounts to be determined at trial

  E. Order Defendant to pay Plaintiff punitive damages for its malicious and reckless

      conduct, as described above, in amounts to be determined at trial.

  F. Award Plaintiff her reasonable attorneys’ fees pursuant to Title VII, 42 U.S.C. §

      1988, and as may otherwise be provided by law.

  G. Assess the costs of this action to Defendant.

  H. Grant such other and further relief as the Court deems just and proper.

                                JURY TRIAL DEMAND

  Plaintiff requests a jury trial on all questions of fact raised by its complaint.




Case 1:18-cv-00847-WO-JLW Document 1 Filed 10/05/18 Page 5 of 6
DATED this the 4th day of October 2018.



                                          Respectfully submitted:

                                          /s/ KEVIN PATRICK HARRISON
                                          Kevin Patrick Harrison NC Bar No. 46089
                                          Attorney for Plaintiff
                                          GARRETT, WALKER, AYCOTH & OLSON
                                          436 Spring Garden Street
                                          Greensboro, North Carolina 27401
                                          Telephone: (336) 379-0539
                                          E-mail: kevin@gwa-law.com




    Case 1:18-cv-00847-WO-JLW Document 1 Filed 10/05/18 Page 6 of 6
